Citation Nr: 0010945	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  97-26 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1990 to June 
1996, including service in support of Operation Desert 
Shield/Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona which denied the veteran's claim for service 
connection for bilateral defective hearing.  The veteran 
currently resides within the jurisdiction of the Huntington, 
West Virginia RO. 

In July 1999, the Board remanded this case to the Huntington, 
West Virginia RO for additional development, including the 
acquisition of additional VA medical records.  That 
development has been completed and the case has been returned 
to the Board for final appellate review.  


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
defective hearing is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
defective hearing is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for bilateral 
defective hearing.  The legal question to be answered 
initially is whether she has presented evidence of a well-
grounded claim; that is, a claim that is plausible.  If she 
has not presented a well-grounded claim, her appeal must fail 
with respect to this claim and there is no duty to assist her 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a).  

As will be explained below, the Board finds that this claim 
is not well grounded.  Despite the foregoing, in July 1999, 
the Board remanded the veteran's claim to the Huntington, 
West Virginia RO in order to secure medical records from the 
VA Medical Center (VAMC) in Phoenix, Arizona, which might 
have supported her claim for service connection for bilateral 
defective hearing.  However, the Phoenix, Arizona VAMC 
indicated that it did not have any records pertaining to the 
veteran at that facility.  In July 1999, the RO sent a letter 
to the veteran requesting that she obtain and submit copies 
of pertinent medical records from all private medical care 
providers regarding complaints for defective hearing.  The 
veteran did not respond to the RO's request.  In this regard, 
the Board points out that VA's duty to assist is not a one-
way street.  If the veteran wishes help, she cannot passively 
wait for it in those circumstances where her own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).

The veteran asserts that she presently has hearing loss which 
is due to inservice noise exposure.  In this regard, however, 
service medical records are negative for any reference to 
hearing loss.  Most significantly, the Board would point out 
that the medical record, in its entirety, to include the 
reports of audiometric examinations by VA and CIGNA 
Healthcare of Arizona in September 1996 and August 1997, 
respectively, is negative for any evidence demonstrating that 
the veteran presently has hearing loss involving either ear 
in accordance with 38 C.F.R. § 3.385 (1999).  Inasmuch, then, 
as the veteran is not shown to presently have impaired 
hearing for VA compensation purposes, a plausible claim for 
service connection for bilateral defective hearing, in the 
absence of current disability, is not presented.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, 
such claim is not well grounded.  38 U.S.C.A. § 5107(a).  

In addition, there is no medical evidence of any 
sensorineural hearing loss within the first year after 
service.  The latter consideration, in turn, defeats any 
notion of according the veteran presumptive service 
connection therefor.  See 38 U.S.C.A. §§ 1110, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The veteran's statements with respect to this issue do not 
constitute the competent medical evidence of a current 
disability.  As such, she does not possess the necessary 
competence to offer an opinion which requires specialized 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Hence, the veteran's own statements are insufficient 
to well ground this claim.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has not submitted any medical or other competent evidence to 
show that she currently has bilateral hearing loss for VA 
compensation purposes, the Board finds that she has not met 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim is well grounded.  38 U.S.C.A. § 5107.  Since the claim 
is not well grounded, it must be denied.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).  

In view of the foregoing observations, then, a plausible 
claim for service connection for bilateral hearing loss is 
not presented and, accordingly, such claim is, as was 
determined by the RO, not well grounded.  38 U.S.C.A. § 
5107(a).

Finally, the Board is of the opinion that its discussion on 
the issue on appeal is sufficient as to inform the veteran of 
the elements necessary to complete her application for a 
claim for service connection for bilateral defective hearing.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for bilateral defective hearing is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


